SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Eastern District of New York, and was argued by plaintiff pro se and by counsel for defendants.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed.
Plaintiffs claim under 42 U.S.C. § 1983 challenging his disbarment is barred under the Rooker-Feldman doctrine, is untimely, and lacks merit substantially for the reasons stated in Judge Trager’s Memorandum and Order dated August 22, 2001. Plaintiffs claim of unauthorized computer access in violation of 18 U.S.C. § 1030 is without merit in light of the statutory exception for the “lawfully authorized investigative ... activity of a law enforcement agency.” 18 U.S.C. § 1030(f).
We have considered all of plaintiffs contentions on this appeal and have found in them no basis for reversal. The judgment of the district court is affirmed.